Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.
Response to Amendment
The Amendment filed August 9, 2022 has been entered. Claims 17, 21, 23-25, 27-42 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 21, 23, 25, 28, 30-41 are rejected under 35 U.S.C. 103 as being unpatentable over Koichi (JP2016074090A, English translation provided) in view of Zoppas et al. (US 2013/0189385) and Yu et al. (CN 102358016, English translation provided).
Regarding claim 17, Koichi discloses that, as illustrated in Fig. 2, a device for producing containers by blow molding comprising:
at least one temperature-controllable blow mold (Fig. 2, item 1) held by a mold holder 
(Fig. 2, items 11, 5 and 6), wherein the blow mold and the mold holder include a bottom mold insert (Fig. 2, item 6) held by a bottom mold carrier (Fig. 2, item 6) and mold half inserts (Fig. 2, item 5)) held by mold half carriers (Fig. 2, item 5); and
an inductive heating device (Figs. 2, items 7A and 7B (induction coil (p.g. 7, line 1 and p.g. 7, line 7)) for indirectly heating the bottom mold insert and the mold half inserts by means of induction (as shown in Fig. 2);
	wherein the mold holder includes at least one inductor (Figs. 2, items 7A and 7B (p.g. 7, line 1 and p.g. 7, line 7)) as the inductive heating device.
 Koichi discloses that, as illustrated in Figs. 1-2, a blowing machine for producing containers by blow molding, with multiple devices (Fig. 2, item 1 (based on a cross-sectional view VV of Fig. 1))) and the multiple devices are arranged on a rotary driven blowing wheel (Fig. 1, item 56).
Koichi discloses multiple inductors covering the mold body/holder. However, Koichi does not explicitly disclose a plurality of inductors are disposed in a longitudinal direction of the mold holder.
In the same field of endeavor, blow moulding, Zoppas discloses that, as illustrated in Fig. 5, each of the heating modules 11, 12, 13, 14, 15 and 16 comprises a respective annular induction coil indicated by the reference 2 ([0029], lines 1-3). Thus, Zoppas discloses that a plurality of inductors are disposed in a longitudinal direction of the mold holder and the inductors are arranged at a distance to each other.
However, Zoppas does not specifically disclose that, the plurality of inductors are arranged with two or more inductors in a circumferential direction. The technique of arranging inductors in the circumferential direction is within common knowledge of ordinary skilled artisan and would only have provided predictable result of evenly distributing heat from the inductors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed elements to have modified the teachings of Zoppas to have the plurality of inductors being arranged with two or more inductors in a circumferential direction in order to effectively distribute heat in the mold. The claim would have been obvious because a particular known technique (distributing heat from inductors) was recognized as part of the ordinary capabilities of one skilled in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (See MPEP 2143- exemplary rationales).
Further, in the same field of endeavor, induction coil array, Yu discloses that, as illustrated in Figs. 3-4, a plurality of induction coil units 4 movably connected to it through corresponding adjustment bolts 5 (p.g. 3, lines 13-14 (Example 1)). Thus, Yu discloses that a plurality of inductors are disposed in a longitudinal direction of the mold holder and the plurality of inductors are arranged with two or more inductors in a circumferential direction.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koichi to incorporate the teachings of Yu to provide a matrix of inductors in which the plurality of inductors are disposed in a longitudinal direction of the mold holder and the plurality of inductors are arranged with two or more inductors in a circumferential direction. Doing so would be possible to optimize the heating of the preforms faster and more flexible, as recognized by Yu (p.g. 1, lines 10-22 (Background technique)).
Regarding claim 21, Koichi does not explicitly disclose that each of the plurality of inductors has at least one coil with a coil axis at a right angle to an inner wall of the mold holder.
Yu discloses that, as illustrated in Figs. 3-4, adjust the adjustment bolt knob of each induction coil unit according to the surface shape of the mold cavity, so that the end surface of each coil unit is consistent with the surface shape of the mold cavity surface (p.g. 2, lines 19-20). Thus, Yu discloses that, the induction coil unit 4 has at least one coil (Fig. 4, item 6) with a coil axis at a right angle to an inner wall of the mold holder (Fig. 3, item 3 or item 2).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Yu to provide each of the plurality of inductors has at least one coil with a coil axis at a right angle to an inner wall of the mold holder. Doing so would be possible to provide adjusting locally according to the actual production situation, as recognized by Yu (p.g. 2, lines 2-7). 
Regarding claim 23, Koichi does not disclose an inner wall of the mold holder is provided with a recess or a plurality of recesses for accommodating inductors. Zoppas discloses that, as illustrated in Fig. 1, each heating module produces heat through magnetic induction, and comprises: an induction coil, a possible flux concentrator 3, preferably made from magnetodielectric material ([0035], [0036], [0037]). As can be seen from Fig. 1, there are multiple recesses for accommodating inductors 2. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koichi to incorporate the teachings of Zoppas to provide that an inner wall of the mold holder is provided with a recess or a plurality of recesses for accommodating inductors. Doing so would be possible to optimize the heating of the preforms in relation to the portions of the preform that require greater and more precise heating, as recognized by Zoppas ([0011]-[0015]).
Regarding claims 25, 28, 30-32, Koichi does not disclose that the mold holder is provided with one adapter configured to be heated inductively by the inductor. Zoppas discloses that the passage of electric current into the inductor 2 produces a magnetic field whose flux is advantageously conveyed, also by means of the use of the respective flux concentrator 3, on the respective heater ring 5 (one adapter or a plurality of adapters as shown in Fig. 3), made for example from alloys with high electrical resistivity and resistance to high temperatures, for example Ni-Cr-Fe alloys (related to claims 30 and 32; Ni-Cr-Fe alloys is ferromagnetic material) ([0040], lines 5-11). Thus, Zoppas discloses that, the mold holder is provided with one adapter configured to be heated inductively by the inductor and a plurality of adapters, which are arranged at a distance to each other and are configured to be heated by the plurality of inductors. Further, the mold holder is provided with a plurality of adapters that are configured to be heated by the plurality of inductors arranged in the matrix. As illustrated in Fig. 1, the adapter forms a part of the inner wall of the mold holder or the plurality of adapters form a part of the inner wall of the mold holder (related to claim 28, 31).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koichi to incorporate the teachings of Zoppas to provide that an inner wall of the mold holder is provided with a adapter or a plurality of adapters configured to be heated by the plurality of inductors. Doing so would be possible to optimize the heating of the preforms in relation to the portions of the preform that require greater and more precise heating, as recognized by Zoppas ([0011]-[0015]).
Regarding claims 33-34, Koichi does not disclose that the mold holder is provided with a heat insulator. Zoppas discloses that, as illustrated in Fig. 5, each heater ring 5 is surrounded by a respective insulating ring 4, arranged so as provide thermal shielding for the induction coil 2 that in turns surrounds the ring 4 ([0043]). Thus, Zoppas discloses that, in the device the mold holder has at least a heat insulating area on its inner wall and the insulating area comprising an insulating layer that covers an area between adjacent inductors (as shown).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koichi to incorporate the teachings of Zoppas to provide that the mold holder has at least a heat insulating area on its inner wall and the insulating area comprising an insulating layer that covers an area between adjacent inductors. Doing so would be possible to optimize the heating of the preforms in relation to the portions of the preform that require greater and more precise heating, as recognized by Zoppas ([0011]-[0015]).
Regarding claims 35-36, Koichi discloses that, as illustrated in Fig. 2, the upper mold 5, the mold carrier 12, and the bottom mold 9 are like aluminum alloy materials (non-ferromagnetic material). It is manufactured with a high thermal conductivity (p.g. 8, [0028], lines 5-6).
Regarding claim 37, Koichi discloses that, as illustrated in Fig. 3, the inductive heating device (Fig. 3, item 7A) is provided for the mold halves. Koichi also points out that, as illustrated in Fig. 4, in the conventional blow molding device the coolant circuit 43B is disposed in the bottom mold.
Koichi individually teaches that the inductive heating device (Fig. 3, item 7A) is provided for the mold halves as claimed and points out that the coolant circuit is disposed in the bottom mold. Each of these configurations is utilized to provide thermal conditioning cavity to the temperature-controllable blow mold. Combining each of these embodiments into one configuration logically flows from their having been individually taught in the prior art as being known for achieving the same purpose. 
Regarding claims 38-39, Koichi does not explicitly disclose individually control each inductor. Zoppas discloses that, each induction coil 2, also called, for simplicity, an inductor can be powered and controlled independently of the coils of the other modules of the device 1 ([0030]). Thus, Zoppas discloses that, individual inductors of the plurality of inductors are controlled for different heating outputs and for different heating outputs in groups (if needed).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koichi to incorporate the teachings of Zoppas to provide that individual inductors of the plurality of inductors are controlled for different heating outputs and for different heating outputs in groups (if needed). Doing so would be possible to optimize the heating of the preforms in relation to the portions of the preform that require greater and more precise heating, as recognized by Zoppas ([0011]-[0015]).  
Regarding claims 40-41, Koichi discloses that, as illustrated in Figs. 1-2, a blowing machine for producing containers by blow molding, with multiple devices (Fig. 2, item 1 (based on a cross-sectional view VV of Fig. 1))) and the multiple devices are arranged on a rotary driven blowing wheel (Fig. 1, item 56).
Claims 24, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Koichi (JP2016074090A, English translation provided) in view of Zoppas et al. (US 2013/0189385) and Yu et al. (CN 102358016, English translation provided).
Regarding claims 24, 27, and 29, Koichi discloses that, as illustrated in Fig. 2, a device for producing containers by blow molding comprising:
at least one temperature-controllable blow mold (Fig. 2, item 1) held by a mold holder 
(Fig. 2, items 11, 5 and 6), wherein the blow mold and the mold holder include a bottom mold insert (Fig. 2, item 6) held by a bottom mold carrier (Fig. 2, item 6) and mold half inserts (Fig. 2, item 5)) held by mold half carriers (Fig. 2, item 5); and
an inductive heating device (Figs. 2, items 7A and 7B (induction coil (p.g. 7, line 1 and p.g. 7, line 7)) for indirectly heating the bottom mold insert and the mold half inserts by means of induction (as shown in Fig. 2);
	wherein the mold holder includes at least one inductor (Figs. 2, items 7A and 7B (p.g. 7, line 1 and p.g. 7, line 7)) as the inductive heating device.
 Koichi discloses that, as illustrated in Figs. 1-2, a blowing machine for producing containers by blow molding, with multiple devices (Fig. 2, item 1 (based on a cross-sectional view VV of Fig. 1))) and the multiple devices are arranged on a rotary driven blowing wheel (Fig. 1, item 56).
However, Koichi does not disclose that the mold holder is provided with one adapter configured to be heated inductively by the inductor. Zoppas discloses that the passage of electric current into the inductor 2 produces a magnetic field whose flux is advantageously conveyed, also by means of the use of the respective flux concentrator 3, on the respective heater ring 5 (one adapter), made for example from alloys with high electrical resistivity and resistance to high temperatures, for example Ni-Cr-Fe alloys (related to claims 29; Ni-Cr-Fe alloys is ferromagnetic material) ([0040], lines 5-11). Thus, Zoppas discloses that, the mold holder is provided with one adapter configured to be heated inductively by the inductor and a plurality of adapters, which are arranged at a distance to each other and are configured to be heated by the plurality of inductors. Further, the mold holder is provided with a plurality of adapters that are configured to be heated by the plurality of inductors arranged in the matrix. As illustrated in Fig. 1, the adapter forms a part of the inner wall of the mold holder or the plurality of adapters form a part of the inner wall of the mold holder (related to claim 27).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koichi to incorporate the teachings of Zoppas to provide that an inner wall of the mold holder is provided with a adapter or a plurality of adapters configured to be heated by the plurality of inductors. Doing so would be possible to optimize the heating of the preforms in relation to the portions of the preform that require greater and more precise heating, as recognized by Zoppas ([0011]-[0015]).
Koichi discloses multiple inductors covering the mold body/holder. However, Koichi does not explicitly disclose a plurality of inductors are disposed in a longitudinal direction of the mold holder.
Zoppas discloses that, as illustrated in Fig. 5, each of the heating modules 11, 12, 13, 14, 15 and 16 comprises a respective annular induction coil indicated by the reference 2 ([0029], lines 1-3). Thus, Zoppas discloses that a plurality of inductors are disposed in a longitudinal direction of the mold holder and the inductors are arranged at a distance to each other.
However, Zoppas does not specifically disclose that, the plurality of inductors are arranged with two or more inductors in a circumferential direction. The technique of arranging inductors in the circumferential direction is within common knowledge of ordinary skilled artisan and would only have provided predictable result of evenly distributing heat from the inductors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed elements to have modified the teachings of Zoppas to have the plurality of inductors being arranged with two or more inductors in a circumferential direction in order to effectively distribute heat in the mold. The claim would have been obvious because a particular known technique (distributing heat from inductors) was recognized as part of the ordinary capabilities of one skilled in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (See MPEP 2143- exemplary rationales).
Further, in the same field of endeavor, induction coil array, Yu discloses that, as illustrated in Figs. 3-4, a plurality of induction coil units 4 movably connected to it through corresponding adjustment bolts 5 (p.g. 3, lines 13-14 (Example 1)). Thus, Yu discloses that a plurality of inductors are disposed in a longitudinal direction of the mold holder and the plurality of inductors are arranged with two or more inductors in a circumferential direction.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koichi to incorporate the teachings of Yu to provide a matrix of inductors in which the plurality of inductors are disposed in a longitudinal direction of the mold holder and the plurality of inductors are arranged with two or more inductors in a circumferential direction. Doing so would be possible to optimize the heating of the preforms faster and more flexible, as recognized by Yu (p.g. 1, lines 10-22 (Background technique)).
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Koichi (JP2016074090A, English translation provided) in view of Zoppas et al. (US 2013/0189385) and Yu et al. (CN 102358016, English translation provided).
Regarding claim 42, Koichi discloses that, as illustrated in Figs. 1-2, a method for producing containers (Fig. 1, item B) by blow molding, wherein the containers are made from preforms (Fig. 1, item P) in a blow mold, and wherein the blow mold is temperature-controlled before, during and/or after the forming of the containers, wherein the blow mold is indirectly heated by means of induction (Fig. 2, item 7A) using a device according to claim 17 (see above for the rejection of claim 17).  
Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered. 
Regarding arguments in claims 17 and 24 that Zoppas does not disclose heating mold inserts, it is not persuasive. The Examiner is relying on Koichi to teach inductors heating the mold inserts (such as items 5 and 6 in Fig. 2 of the teachings of Koichi).  
Regarding arguments in claims 17 and 24 (as amended) that Yu et al. is not directed to a blow-molding device, but rather to an injection molding or compression molding device and none of Kochi, Zoppas and Yu discloses such an arrangement of inductors (i.e., a matrix with two or more inductors in a circumferential direction and two or more inductors in a longitudinal direction of the mold holder), it is not persuasive. A blow molding is also called the injection blow molding. Specifically, Yu discloses that, as illustrated in Figs. 2(a) and (b), either a convex shape of the mold or a concave shape of the mold is desirable for the proposed matrix induction heaters. For a cylinder shape of the mold in the blow molding, that means Yu’s matrix induction heaters are a good fit. Thus, there is no limitation in the teaching of Yu to exclude the proposed concept of the matrix induction heaters to the injection blow molding.      
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741